       3:18-cv-03152-SEM-TSH # 12              Page 1 of 2                                         E-FILED
                                                                   Monday, 05 November, 2018 12:54:29 PM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

ASHLEY ULERY,                                  )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Case No. 3:18-cv-3152
                                               )
CAPITAL ONE BANK (USA), N.A.,                  )
d/b/a Cabela’s Club,                           )
                                               )
               Defendant.                      )

                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, ASHLEY ULERY,

and Defendant, CAPITAL ONE BANK (USA), N.A. d/b/a Cabela’s Club, through their counsel,

stipulate to dismiss this case, with each side to bear its own fees and costs.

                                                       Respectfully submitted,

Dated: November 5, 2018                                /s/ Adam T. Hill
                                                       Adam T. Hill
                                                       KROHN & MOSS, LTD.
                                                       10 N. Dearborn St., 3rd Fl.
                                                       Chicago, Illinois 60602
                                                       Telephone: 312-578-9428
                                                       Telefax: 866-861-1390
                                                       ahill@consumerlawcenter.com
                                                       Attorneys for Plaintiff

Dated: November 5, 2018                                /s/ Erin L Hoffman
                                                       Erin L. Hoffman
                                                       FAEGRE BAKER DANIELS LLP
                                                       2200 Wells Fargo Center
                                                       90 S. 7th Street
                                                       Minneapolis, MN 55402
                                                       Tel.: (612) 766-7000
                                                       Fax: (612) 766-1600
                                                       Email: Erin.Hoffman@FaegreBD.com
       3:18-cv-03152-SEM-TSH # 12             Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that on November 5, 2018, the foregoing was filed electronically with the
Clerk of the Court by using the CM/ECF System. Notice and a copy this filing will be served on
all parties via same.

                                                             /s/ Adam T. Hill
                                                             Adam T. Hill
